     Case 5:18-cv-00198-EJD Document 243-1 Filed 11/08/18 Page 1 of 2


 1   Marguerite M. Sullivan (pro hac vice)
     Allyson M. Maltas (pro hac vice)
 2   LATHAM & WATKINS LLP
     555 Eleventh St., NW, Suite 1000
 3   Washington, D.C. 20004
     Tel: (202) 637-2200
 4   Fax: (202) 637-2201
     marguerite.sullivan@lw.com
 5   allyson.maltas@lw.com

 6   Alfred Carroll Pfeiffer, Jr.
     LATHAM & WATKINS LLP
 7   505 Montgomery Street, Suite 2000
     San Francisco, CA 94111
 8   Tel: (415) 395-8898
     Fax: (415) 391-0600
 9   al.pfeiffer@lw.com

10
     Attorneys for Defendants Sumida America Components, Inc.;
11   Sumida Corporation; and Sumida Electric Co., Ltd.

12
                                    UNITED STATES DISTRICT COURT
13                                NORTHERN DISTRICT OF CALIFORNIA
14                                                       Case No. 5:18-cv-00198-EJD
15

16                                                      [PROPOSED] ORDER GRANTING
      IN RE INDUCTORS ANTITRUST                         ADMINISTRATIVE MOTION TO
17    LITIGATION                                        APPEAR TELEPHONICALLY AT THE
                                                        NOVEMBER 14, 2018 HEARING
18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO APPEAR TELEPHONICALLY
     CASE NO. 5:18-CV-00198-EJD
     Case 5:18-cv-00198-EJD Document 243-1 Filed 11/08/18 Page 2 of 2


 1           FOR GOOD CAUSE SHOWN, Sumida’s Administrative Motion to Appear

 2   Telephonically at the November 14, 2018 Hearing is hereby GRANTED. Allyson M. Maltas,

 3   counsel of record for Sumida, may telephonically attend the Hearing in this matter that is

 4   presently scheduled for November 14, 2018 at 1:00 p.m.

 5

 6           IT IS SO ORDERED.

 7

 8
      Dated: _________, 2018                              The Honorable Nathanael M. Cousins
 9
                                                          United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO APPEAR TELEPHONICALLY
     CASE NO. 5:18-CV-00198-EJD
                                                     2
